Citation Nr: 9934899	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  94-38 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R.  McGarry


INTRODUCTION

The veteran had active service from April 1963 to June 1967.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a left knee disorder, a back disorder, an eye disorder, 
and PTSD, and denied a permanent and total disability rating 
for pension purposes.

In August 1996, the Board remanded this matter to the RO for 
further development, including procurement of recent 
treatment records and of records maintained by the Social 
Security Administration (SSA).  The RO was also asked to 
attempt to verify the occurrence of the claimed in-service 
stressors.  The veteran did not respond to the RO's request 
for details concerning the claimed stressors.  The RO 
obtained the records associated with the veteran's 
application for SSA disability benefits and records of recent 
VA treatment.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) rejected the argument that 38 C.F.R.  §§ 3.103(a), 
3.159(a); VA Adjudication Procedure Manual M21-1, Part III, 
para.  1.03(a) and Part IV, para.  2.10(f); and policies set 
forth in other VA documents require VA to assist the claimant 
in developing facts pertinent to the claim even though a 
well-grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from a left 
knee disorder which is related to any disease or injury he 
incurred or aggravated during his active military service.

2.  The record contains no medical evidence that the veteran 
had a chronic back disorder during his active military 
service, that he had disability from a back disorder at the 
time of his separation from service, or competent medical 
evidence or opinion that the veteran's subjective complaints 
of chronic back pain are related to any disease or injury he 
sustained during his active military service.

3.  The record contains no medical evidence that the veteran 
had a chronic eye disorder during his active service and no 
competent medical evidence that his current disability, if 
any, from glaucoma or any other eye disorder is related to 
any disease or injury he incurred during his active military 
service.

4.  A current diagnosis of PTSD is reflected in the report of 
VA examination conducted in September 1992, and in the 
reports of VA outpatient and hospital treatment.

5.  During the Vietnam Era, the veteran served in the Air 
Force in the 556th Civil Engineer Squadron with a military 
occupational specialty (MOS) as construction equipment 
operator; his unit was based at an air base in Thailand.

6.  The current record does not show that the veteran was 
engaged in combat, and veteran was not the recipient of the 
any of the awards, medals or citations indicative of combat 
service.

7.  The veteran's alleged stressors cannot be independently 
verified.

8.  The veteran has permanent disabilities of sufficient 
severity as prevent him from all substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. §§ 101(16), 1101, 5107 
(West 1991); 38 C.F.R. § 3.303 (1991).

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1101, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for an eye disorder is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1101, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

4.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).

5.  The criteria for entitlement to a permanent and total 
disability rating for pension purposes have been met.  
38 U.S.C.A. §§ 101(29), 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.1, 4.2, 4.7, 4.16, 4.17, 
4.132, Diagnostic Codes 5003, 5280, 5284, 9410 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A.  §§ 101(16), 1110 (West 1991); 
38 C.F.R.  § 3.303 (1999).  A preexisting disease or injury 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A.  § 5107(a) (West 1991).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or is capable of substantiation.  See Murphy v.  
Derwinski, Vet. App.  78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v.  Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A.  § 1110 (West 1991); 
38 C.F.R.  § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v.  Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required.  Id.  at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for a 
left knee disorder, a back disorder, and an eye disorder are 
not well grounded.  Although the RO did not specifically 
state that it denied such claims on the basis that they were 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claims because 
they were not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claims included, at least by inference, the argument 
that sufficient evidence to establish well-grounded claims is 
of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claims are well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C.  Prec.  16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in January 
1993, and in the statement of the case and the supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.


I.  Left Knee Disorder

The veteran's contentions concerning his left knee were 
clarified somewhat by his testimony in May 1994.  He 
testified that he injured his knee from a fall from a 
bulldozer during his active service.  He testified that he 
told the person who treated him that he had previously 
injured the knee before service while playing football.  His 
treatment consisted of application of an ace bandage, 
assignment to quarters for several days, followed by light 
duty.  The veteran also testified that he had fallen and 
injured his knee after service-sometime in 1970.  He also 
testified that he had current symptoms of knee pain swelling 
for which he took pain medication.  He alluded to the fact 
that a knee disorder was not noted at the time of his medical 
examination for enlistment.  He implied that his disability 
from the left knee disorder worsened during his active 
military service.

Service medical records show that the veteran had no knee 
abnormality when he was examined for service induction in 
April 1993.  He sought treatment for knee pain in May 1965.  
He gave a history of a football injury.  He reported that the 
knee had locked seven times in the preceding year.  An 
examiner noted marked tenderness of the medial aspect of the 
patella with some fluid.  The examiner noted an impression of 
probable torn meniscus.  X-rays revealed no fracture, 
dislocation or other traumatic bony abnormalities.  During 
follow-up treatment in late May 1965, the knee was 
asymptomatic.  It had full range of motion.  There was no 
tenderness or effusion.  The veteran was told to continue 
quadriceps exercises.  In a report of medical history dated 
in February 1966, the veteran gave a history of "trick" or 
locked knee.  An examiner elaborated that the veteran had 
hurt his left knee playing ball prior to his service.  Since 
the injury, his  knee occasionally locked.  On examination, 
the left knee had no weakness, deformity, or limitation of 
motion.  The veteran again reported a history of trick or 
locked knee at the time of his medical examination for 
separation from service.  An examiner reported that the 
veteran complained of occasional locking of the knee.  On 
examination, the left knee had no weakness, deformity, or 
limitation of range of motion.

Notes of private medical treatment dated in April 1983 
indicate that the veteran strained his left knee while 
working.  The veteran was treated with a cast followed by 
physical therapy.  After returning to work several months 
later, the knee continued to bother him.  In August 1983, he 
underwent left knee arthroscopies which revealed a very small 
flap at the posterior horn of the lateral meniscus at it 
insertion on the femur.  The finding was not thought to be 
pathologic.  The rest of the knee was completely normal.  
Subsequently dated notes of follow-up treatment contain the 
diagnostic impression of chondromalacia.  The physician 
recommended that the veteran not work a job which required 
stooping, squatting, lifting, or driving.

During a VA orthopedic examination in September 1992, the 
veteran told the examiner that he had a history of left knee 
injury.  He further reported that he had surgery in 1982 and 
was told that he had a cartilage tear.  Since that time, he 
continued to have intermittent pain and swelling, with 
occasional giving way.  Activities such as prolonged standing 
or walking, squatting, stooping, and going up and down stairs 
exacerbated his symptoms.  On examination, range of motion in 
the knee was from zero to 145 degrees.  There was no redness, 
heat, or swelling.  There was no tenderness to palpation.  
There was no evidence of instability.  The veteran was able 
to squat and arise again.  An X-ray showed a minimal amount 
of calcification at the level of the insertion of the medial 
collateral ligament.  No other significant abnormality was 
identified.  The examining physician reported a diagnosis of 
history of left knee injury, postoperative.  The more 
recently dated medical records and other evidence contained 
in the claims folder do not indicate that the veteran has 
current disability from a left knee disorder.  

A thorough review of the entire record yields no competent 
medical evidence or opinion which relates a current knee 
disorder with any disease or injury the veteran incurred or 
aggravated during his active military service.  Despite the 
left knee symptoms reported prior to, and during, service, 
the medical evidence does not reflect the existence of a 
chronic left knee disability until 1983, many years after 
service.  At that time, arthroscopic findings were of a very 
small meniscal tear, not clearly indicative of pathology.  
There is no medical opinion linking this disability, if 
present, either by way of incurrence or aggravation, to 
service.  The veteran's own assertions that he has current 
disability from a left knee disorder which is related to an 
in-service knee injury are afforded no probative weight, as 
it does not appear from the record that he has the expertise 
to render such an opinion.  See Espiritu, supra.  For the 
same reason, the veteran's implied assertions that his 
disability from a pre-service knee injury worsened during his 
active service are afforded no probative weight.  The Board 
concludes that the claim for service connection for a left 
knee disorder is not well grounded.

II.  Back Disorder

The veteran testified in May 1994 that he injured his back 
while serving in Southeast Asia when a loader he was 
operating hit a rock and he was thrown off the machine.  He 
was treated a dispensary with bandages and a day or two of 
traction followed by light duty.  He asserted that he was 
told by a physician soon after his separation from service 
that he had a vertebral or disc disorder in his low back.  
Recently, he had been using a transcutaneous electrical nerve 
stimulation (TENS) unit for back pain.  The only recent 
treatment he had received was at a VA medical facility.

Service medical records show that the veteran complained of 
back pain in February 1967.  It was noted that he drove a 
bulldozer.  An examiner noted an impression of muscular 
spasm.  At the time of his medical examination for separation 
from service, the veteran gave a history of recurrent back 
pain.  In elaborative notes, an examiner reported that the 
veteran had arthralgia in the low back.  The examiner 
indicated that the veteran's spine and other musculoskeletal 
systems were clinically normal.

A CT scan of the lumbar spine in 1984 was negative for  disc 
herniation, as were EMG and Nerve Conduction Studies of the 
left lower extremity.  During the September 1992 VA 
orthopedic examination, the veteran told the examiner that he 
had injured his back when he was thrown off a front end 
loader.  He reported that he did not receive medical 
attention at the time of the injury but had been treated by 
private physicians in the past.  He described chronic low 
back pain with instability, which was aggravated by 
activities such as bending and lifting as well as prolonged 
sitting, standing, or walking.  He described radiating pain 
to his legs.  There was numbness and tingling in his left leg 
down to his foot.  He was using a TENS unit.  He was observed 
to walk with a satisfactory gait pattern.  He was able to 
stand erect.  There was no evidence of spasm or tenderness.  
Range of motion in the lumbar spine was 65 degrees of forward 
flexion and 25 degrees of extension.  A straight leg raise 
examination was negative for reproduction of radicular pain.  
The veteran performed satisfactory heel and toe walking.  He 
was able to squat and arise.  Reflexes and sensation were 
intact.  X-rays of the lumbar spine showed good vertebral 
alignment.  No significant abnormality was identified.  The 
examining physician reported a diagnosis of chronic lumbar 
syndrome with history of injury.

When hospitalized in August 1993, the veteran's complaints 
included chronic back pain.  He was using a TENS unit without 
problems.  The hospital report contains a diagnosis of 
chronic back pain.  VA outpatient treatment notes show that 
the veteran underwent a general medical examination in April 
1998.  He told the examiner he had a "hundred year old 
body."  His chief complaint was of neck pain, but he gave a 
history of pain in the joints of his entire body.  He 
reported having chronic problems with back pain.  The 
examiner did not report a diagnosis pertinent to the 
veteran's complaints of back pain.

The Board has reviewed the entire record and finds no medical 
evidence that the veteran had a chronic back disorder during 
his active military service or that he had disability from a 
back disorder at the time of his separation from service.  
Further the record contains no competent medical evidence or 
opinion that the veteran's subjective complaints of chronic 
back pain are related to any disease or injury he sustained 
during his active military service.  The veteran's assertions 
that his symptoms are related to a back injury he sustained 
in service are afforded no probative weight.  The second and 
third elements of the Caluza analysis are not satisfied.  The 
Board concludes that the claim for service connection for a 
back disorder is not well grounded.

III.  Eye Disorder

The veteran has testified that acid was accidentally sprayed 
into his eyes when he was cleaning a printing press during 
his active military service.  He contends that he has current 
disability from an eye disorder, including glaucoma and 
"tunnel vision" as a result of that incident.  He has also 
asserted that he was temporarily blinded by a mortar 
explosion during his active service.  He has implied that he 
has current disability as a result of that incident.

Service medical records show that in June 1964 the veteran 
sought medical treatment after getting printers ink in his 
eye.  His eyes were flushed.  No lesion was seen.  
Subsequently dated service medical records do not show 
complaints, diagnoses, or treatment of an eye disorder.  
During a February 1966 physical examination, the veteran 
denied a history of eye trouble.  His eyes were clinically 
normal.  His visual acuity was 20/20 in both eyes.  At he 
time of a medical examination for separation from service, 
the veteran reported a history of eye trouble.  The examiner 
elaborated that the veteran complained of some blurring of 
vision on the left.  On examination, the veteran's eye were 
clinically normal.  His corrected distant and near vision was 
20/20 in both eyes.

During a VA vision examination in September 1992, the veteran 
reported that he had never worn glasses.  He gave a history 
of ink-dissolving acid being sprayed into his eyes.  He 
reported he had been hospitalized for two days after the 
incident.  He used eye drops for several weeks and had no 
residual problems.  He also gave a history of getting some 
foreign bodies in his eyes as a result of welding work which 
were removed without residual problems.  His uncorrected 
visual acuity in his right eye was J3 for near vision and 
20/25 for far vision.  Corrected right eye visual acuity was 
J1 for near vision and 20/20 for far vision.  Uncorrected 
visual acuity in his left eye was J3 for near vision and 
20/20 for far vision.  Corrected near vision in the left eye 
was J1.  On examination, there was no diplopia or visual 
field deficit.  Slit lamp and fundoscopic examinations were 
normal throughout.  There were no residuals from foreign 
bodies or welding burns.  Tension was 13 on the right and 14 
on the left.  The reported diagnoses were refractive error, 
presbyopia, and history of bilateral acid burns without 
residual.

When examined after being hospitalized in August 1993, 
glaucoma was suspected based on the appearance of the optic 
nerve heads.  Intraocular pressures were within normal limits 
and visual fields were normal.  No current treatment was 
deemed necessary.  The veteran was instructed to undergo 
yearly check-ups.  When examined during a hospitalization in 
February 1996, the veteran had marginal blepharitis in both 
eyes.  He was issued a supply of eye moistening drops.  An 
eyelid/eye lash disorder was listed among the diagnoses 
reported after the veteran was hospitalized in July 1996.  He 
was given ophthalmic ointment and eye drops.  Outpatient 
treatment notes dated in April 1998 indicated that the 
veteran gave a history of chronic open angle glaucoma.  He 
denied problems with his eyes, including visual field 
problems.  On examination, visual fields were intact.  There 
was no ptosis.  The conjunctivae were clear.  The diagnostic 
impressions included chronic open angle glaucoma.

The Board has reviewed the entire record and finds no medical 
evidence that the veteran had a chronic eye disorder during 
his active service and no competent medical evidence that his 
current disability, if any, from glaucoma or any other eye 
disorder is related to any disease or injury he incurred 
during his active military service.  The veteran own 
assertions that he has current disability from an eye 
disorder which is related to in-service eye injuries is 
afforded not probative weight in the absence of evidence that 
he has the expertise to render an opinion about the etiology 
of any current eye disorder.  See Espiritu, supra.  The 
second and third elements of the Caluza analysis are 
unsatisfied.  The Board concludes that the claim for service 
connection for an eye disorder is not well grounded.

IV.  PTSD

The veteran contends that he has current disability from PTSD 
as a result of exposure to combat-related stressors while 
serving Southeast Asia during the Vietnam Era.  He has 
asserted that he was exposed to small arms fire from enemy 
forces, witnessed the aftermath of an enemy attack on a 
village in which civilians, including children, were killed 
and dismembered, saw Republic of Vietnam army personnel 
killed by ambush and sniper fire, and witnessed the death of 
a friend when a mortar or rocket exploded in a foxhole in 
which they were seeking cover during an enemy attack.

The Board finds that the veteran has presented a well-
grounded claim for service connection for PTSD.   VA 
examination reports and clinical treatment records contain 
current diagnoses of PTSD.  The veteran has provided 
statements and testimony about the alleged stressors he 
experienced during wartime service.  His testimony and 
written assertions must be accepted as true for the purpose 
of determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  Finally, the medical evidence in the claims 
folder contains several references to stressors experienced 
by the veteran during his service in Southeast Asia during 
the Vietnam Era.  Such evidence, at least by implication, 
suggests a nexus between the veteran's current disability 
from PTSD and the in-service stressors.

The veteran served in the Air Force during the Vietnam Era.  
His service personnel records show that he was awarded a 
Vietnam Service Medal and a Vietnam Campaign Medal.  In July 
1966 he was assigned to an Air Force construction unit as a 
construction equipment operator.  The unit's base of 
operations was an air base in Thailand.  The veteran has 
asserted that he had temporary duty assignments in Laos, 
Cambodia, and Vietnam.  In a letter dated in June 1994, a 
representative of the National Personnel Records Center 
(NPRC) informed the veteran's congressman that it was unable 
to verify that the veteran had temporary duty assignments 
with any other organizations than his unit based in Thailand.  
The letter suggested that the veteran contact the United 
States Army & Joint Services Environmental Support Group (now 
United States Armed Services Center for Research of Unit 
Records (USASCRUS)) to request research of unit records to 
verify specific combat stressing experiences.  The NPRC 
letter did not indicate that the veteran had not served with 
his own unit on temporary assignments outside of Thailand.

The veteran testified in May 1994, that during his time in 
Southeast Asia, he was involved in construction operations in 
the jungles in and around Saigon and Danang.  He stated that 
he was assigned to the same unit during the entire time.  He 
was a member of a mobile team.  The veteran testified that in 
December 1966, in the area around Danang, his best friend, 
known only to him now by his nickname "Goody", was killed 
by a mortar explosion, the force of which sprayed blood and 
body parts on the veteran, who was in close proximity.  Goody 
was not a member of the veteran's unit, but they had been 
acquainted four to five months.  The veteran testified that 
he sustained a shrapnel wound to the leg in the incident.  
The veteran also identified as extremely stressful seeing 
American troops involved in killing babies.  He provided no 
further detail.

The veteran has asserted that he was exposed to other 
stressors during his service in Southeast Asia.  In a 
psychological evaluation report dated in August 1992, it was 
noted that the veteran denied being frequently near combat.  
However, he reported that he was shot at a few times and saw 
"blood and guts."  He reported as stressful events his 
inability to leave for home when his stepfather died and when 
his mother was ill.  In his VA Form 9, he asserted that he 
witnessed the death of an individual named Doug Haswick or 
Henwick.  He stated that he could not remember other details, 
as his memory was adversely affected by his PTSD.  In A VA 
mental health outpatient treatment noted dated in June 1996, 
the veteran is reported to have related that he and his unit 
came upon a village in Laos which had been wiped out by 
Vietcong forces.  All of the villagers had been killed.  He 
reported that he had vivid memories of burning bodies and 
bodies of babies which had been blown to bits.  In the same 
treatment note, he referred to the deaths in Thailand of 
seven soldiers of the Army of the Republic of Vietnam who 
were assigned to guard his unit.  At the time, the veteran 
and other members of his unit were not armed and had to flee 
under fire to a more secure area.

In August 1996, The Board remanded this matter to the RO with 
instructions that it contact ESG to determine if the unit to 
which the veteran was assigned in Thailand conducted 
operations in Vietnam.  By letter dated in September 1996, a 
representative of the ESG responded that the information that 
it had received was insufficient for the purpose of 
conducting meaningful research on the veteran's behalf.  
Later in September 1996, the RO advised the veteran that he 
must provide a complete, detailed description of the specific 
traumatic incidents which produced the stress which resulted 
in his PTSD, including dates, places, his unit assignment at 
the time of the events, and names and other identifying 
information concerning any other individuals involved in the 
events.  The veteran was provided a response form and was 
advised that his failure to respond or an incomplete response 
might make it difficult or impossible to obtain supportive 
evidence of the stressful event.  The veteran did not 
respond.

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet.  App.  190, 193 (1991).

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R.  § 3.304(f).  See 58 Fed.  Reg.  29,109, 29,110 
(1993).  The Schedule of Ratings-Mental Disorders, 38 C.F.R.  
§ 4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  61 
Fed. Reg. 52696 (1996).  The later revision also requires the 
rating agency to return the report to the examiner for 
substantiation of any diagnoses of mental disorders that do 
not conform to DSM-IV, or that are not supported by the 
findings of the examination report.  38 C.F.R. § 4.125; 53 
Fed. Reg. 22 (1988); 61 Fed. Reg. 52696 (1996).

The veteran filed his claim before any of the above 
referenced revisions took effect, and before Cohen was 
decided.  With regard to the interpretation of these and 
other regulations by the U.S. Court of Veterans Appeals 
(Court) in Cohen, neither the veteran nor his representative 
received any notice.  The Board must therefore consider 
whether or not the veteran will be prejudiced by the 
application of revised regulations, or by the interpretation 
of these and other regulations by the Court in Cohen.  Where 
the law or regulation changes after a claim has been filed or 
reopened, the version most favorable to the appellant should 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  This is so 
because the veteran's essential problem is not that he lacks 
a proper diagnosis.  In fact, the evidentiary record reveals 
the diagnosis of PTSD on several occasions, as noted above.

The veteran's essential problem is that he lacks a verifiable 
stressor.  In this, the question of whether to apply DSM-III 
or DSM-IV criteria is not relevant, for the presumption now 
extended under Cohen to the stressor in a current, clear 
medical diagnosis of PTSD is that the stressor is sufficient 
to cause PTSD.  Cohen, at 145.  The inquiry at this point is 
not ended because the diagnosis, and presumed sufficiency 
therein of the stressor, satisfies only the first element of 
38 C.F.R.  § 3.304(f).  Id.  There must also be evidence 
establishing the occurrence of the stressor; and an opinion 
by a mental health professional based on a post service 
examination.  Id.

To satisfy the requirements of this second element of 38 
C.F.R. § 3.304(f), first, it must be determined whether or 
not the veteran served in combat.  Second, if the veteran has 
been in combat, it must be determined whether the claimed in-
service stressors are consistent with the circumstances, 
hardships, or conditions of the combat in which he 
participated.  38 U.S.C.A.  § 1154(b); 38 C.F.R.  § 3.304(d).  
Finally, if the veteran did not serve in combat, the 
stressors must be independently verified by other sources.  
The inquiry here includes what, if any, combat medals or 
decorations were awarded the veteran; what MOS the veteran 
had; when, if, and how other service personnel died, and the 
names of the deceased; whether any unit(s) to which the 
veteran was assigned actually engaged the enemy in combat.  
Such evidence is typically found in the service personnel 
records, on the veteran's Form DD 214, and in unit histories 
and morning reports.  The only medical evidence that could 
provide such information would be those records compiled in 
service.

As indicated previously, the veteran's difficulty in 
satisfying the requirements for service connection for PTSD 
arises not with regard to medical evidence of a clear, 
current diagnosis of PTSD, nor with regard to medical 
evidence of a link between his current symptomatology and his 
claimed in-service stressors--the first and third elements 
required under 38 C.F.R.  § 3.304(f), respectively.  His 
difficulty arises with regard to the second element, the 
alleged stressors in Vietnam, Thailand, Cambodia, and Laos to 
which he attributes his current PTSD symptomatology.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet.  
App. at 98; West v.  Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this instance, "further development to 
document the occurrence of the claimed stressors i[s] 
unnecessary." Id.  (citing 58 Fed.  Reg.  29,109 (1993)).

In a recent opinion, VA's General Counsel provided some 
guidance for determinations of whether a veteran engaged in 
combat with the enemy for purposed of 38 U.S.C.A. § 1154(b).  
VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According to the 
opinion, which the Board is bound to follow, the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Reasonable 
evidence to support a determination that the veteran engaged 
in combat may include the veteran's own statements, but, in 
most instances where he has not been awarded a combat-related 
citation, will include a consideration of all of the evidence 
of record in each case.  The fact that a veteran participated 
in a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat, although such 
evidence may be significant when viewed in relation to other 
evidence of record.

In this case, service personnel records do not show that the 
veteran was awarded a combat-related citation such as the 
Purple Heart, Medal of Honor, Distinguished Service Cross, 
Silver Star, Bronze Star, or Department of the Army Combat 
Infantryman Badge.  The fact that his unit was based in 
Thailand suggests that he was not in the combat zone of 
Vietnam.  Further, his military occupational specialty-
construction equipment operator-suggests that he was 
involved in construction operations rather than actual 
fighting with hostile forces.  In addition, a performance 
evaluation, dated in March 1967 covering the period from 
March 1, 1966 through February 28, 1967 indicated that the 
veteran's current duty was to operate construction equipment.  
There was no indication that his duties included combat 
operations.  Finally, the veteran's inability to provide even 
minimal detail as to the dates, places, and personnel 
involved of the alleged stressors detracts from the probative 
value and casts doubt on the credibility of his testimony and 
statements.  The probative value and credibility of the 
veteran's own assertions is further compromised by their 
inconsistency.  As an example of such inconsistency, in 
August 1992, he denied having been frequently near combat.  
In subsequent statements, he asserted that he personally 
witnessed the deaths of personnel due to enemy fire.

After considering all of the evidence, the Board finds that 
the veteran was not a participant in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The Board concludes that he was not engaged 
in combat for purposes of the application of 38 U.S.C.A. 
§ 1154(b).  It follows that his testimony, by itself, is 
insufficient to establish a combat-related stressor.  As to 
the noncombat stressors to which he has alleged he was 
exposed, his testimony, without further corroboration, is 
also insufficient to support the occurrence of such 
stressors.  See, Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
As the veteran's service in combat is not established, the 
veteran's lay testimony, by itself, will not be sufficient to 
establish the occurrence of the stressful events.  The record 
must also contain independent, credible evidence supporting 
the veteran's allegations regarding the existence or 
occurrence of these events.  Cohen, at 142 (citing Moreau, 9 
Vet. App. at 395 and Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  This corroborating evidence may be derived from any 
source, including lay statements of persons who served with 
the veteran, as well as service records.  Cohen, at 147 
(citing 38 C.F.R. § 3.304(f) (1996); Moreau, 9 Vet. App. at 
395; Doran, 6 Vet. App. at 290).

The veteran has asserted that VA has failed to meet its duty 
to assist the veteran in developing his case.  In particular, 
he asserted that the RO should contact ESG to verify his 
combat duty and the stressors he allegedly experienced.  

The veteran is advised that the duty to assist is not 
unlimited.  VA is not required to undertake a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support the veteran's 
contentions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Further, the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1999).  
In Wood, the RO first submitted the veteran's statement to 
ESG in its request for corroboration of the claimed 
stressors.  The statement outlined the traumatic events which 
the veteran averred he experienced in Vietnam.  ESG responded 
that its search was unsuccessful because the veteran had not 
provided specific combat dates, places, and types of 
incidents required to conduct a successful search.  In its 
second request, the RO submitted information including the 
units to which the veteran was assigned, his duty specialty, 
and the dates he was in Vietnam.  Again, ESG responded that 
the search was unsuccessful, this time because the 
descriptions of the claimed traumatic events were vague and 
the information submitted did not include specific locations, 
dates, and types of incidents involved.  In the present case, 
the RO has as much information as did the RO in Wood.  The 
veteran did not respond to the RO's most recent request for a 
complete, detailed statement about his claimed stressors.  
His prior testimony and statements were vague and devoid of 
the "who, what, where and when" that the ESG requires in 
order to conduct meaningful research of each stressor.  See 
Cohen, at 134.  There is thus no reason to believe that ESG 
could execute, predicated on the information of record, a 
search any more successful than that obtained in Wood.

In addition, the RO requested specific information from the 
veteran in developing his claim.  The veteran declined to 
reply.  The factual data required, i.e., names dates and 
places, are straightforward facts and do not place an 
impossible or onerous task on the appellant.  Wood, 1 Vet. 
App. at 193.  Thus, VA did not violate its duty to assist the 
veteran.

The veteran's alleged stressors have not been corroborated by 
independent evidence, nor has he provided specific, detailed 
information regarding these events that could permit 
corroboration of the incidents to which he attributes his 
PTSD symptomatology.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the grant of 
service connection for PTSD.  38 U.S.C.A.  §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1999).

V.  Permanent and Total Rating for Pension

The veteran contends that he is permanently and totally 
disabled and therefore entitled to nonservice-connected 
pension benefits.

A veteran who has the requisite service, and who is 
permanently and totally disabled from disorders which are not 
the result of his own misconduct, shall be rated as 
permanently and totally disabled, and paid disability 
pension.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 4.17 
(1999).

The United States Court of Veterans Appeals (Court) has set 
forth a two-prong test for pension eligibility:  (1) service 
during a period of war, and (2) permanent and total 
disability.  Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  
The veteran has the first requisite of wartime service, 
having served more than 90 days during the Vietnam Era.  
38 U.S.C.A. § 101(29) (West 1991); 38 C.F.R. § 3.3(a)(2)(ii) 
(1999).  The second requirement, permanent and total 
disability, may be shown in either of two ways:  (1) That the 
veteran is unemployable as a result of a lifetime disability, 
or (2) that he suffers from a lifetime disability which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  Brown, supra at 446; 
38 U.S.C.A. § 1502 (West 1991).  Thus, pension eligibility is 
determined under both a subjective standard, and an "average 
person" or objective standard.

In Talley v. Derwinski, 2 Vet. App. 282, 287-288 (1992), the 
Court held that 38 C.F.R. § 4.15, in establishing general 
policies for determining total ratings, establishes the 
objective standard of average impairment in earning capacity, 
that is, "impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  Concomitantly, 38 C.F.R. 
§ 4.17 and 3.321(b)(2) work together to carry out the 
subjective mandate of 38 U.S.C.A. § 1521 by providing pension 
eligibility for a veteran whose disability does not meet the 
objective criteria, but which, for that particular veteran is 
so incapacitating as to preclude a substantially gainful 
occupation.

Once the requisite service is demonstrated, the Board must 
rate the veteran's disabilities to determine whether the 
percentage requirements of 38 C.F.R. § 4.16 are met.  Under 
Section 4.16, a total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities:  
Provided, that, if there is only one such disability, this 
disability is rated at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of finding one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered one disability:  (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or single accident; (3) disabilities affecting a single body 
system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action, or; (5) multiple disabilities incurred as 
a prisoner of war.  38 C.F.R. § 4.16 (1999).

When the percentage requirements set forth in 38 C.F.R. 
§ 4.16 are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17 (1999).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided, that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability:  The permanent loss of use of 
both hand, or both feet, or of one hand  and one foot, or the 
sight of both eyes, or becoming permanently helpless or 
permanently bedridden.  Other total disability ratings are 
scheduled in the various bodily systems of the rating 
schedule.  38 C.F.R. § 4.15 (1997).

The record reflects that the veteran was born in August 1945.  
He has a high school general equivalency diploma.  He has 
work experience as a construction equipment operator and 
truck driver.  The last time he was employed was in 1992.

The veteran does not have any service-connected disability.  
He has nonservice-connected disability last rated by  the RO 
in January 1993 consisting of lumbar syndrome, rated 10 
percent disabling; history of left knee injury, rated zero 
percent disabling; refractive error, rated zero percent 
disabling; and PTSD, rated zero percent disabling.  His 
combined disability rating is 10 percent.

The Board notes that the veteran's nonservice-connected 
disabilities have not been rated by the RO since January 
1993.  Further, the veteran has additional nonservice-
connected disabilities that have not been rated at all.  
These include gastroesophageal reflux disease, hiatal hernia, 
chronic obstructive pulmonary disease, and hypertension.  
However, the Board finds it unnecessary to remand this matter 
to the RO for current and complete rating of all of his 
nonservice-connected disabilities, as the Board finds that 
this particular veteran is so incapacitated as to preclude 
gainful employment.

Where a veteran does not have one disability ratable at 60 
percent or more, or one disability rated at 40 percent with 
additional disability sufficient to be equivalent to a 
combined rating of 70 percent or more, he may, nonetheless, 
be considered as having permanent and total disability if he 
has permanent disabilities that preclude him from securing or 
following a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16 (1999).  Where the evidence of record established that 
an applicant for pension who is basically eligible fails to 
meet the disability requirements based on percentage 
standards of the rating schedule but is found to be 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors, a 
permanent and total rating for pension purposes may be 
approved on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(2).

In this case, the record contains ample medical evidence to 
support a finding that the veteran is permanently and totally 
incapacitated.  In a hospital discharge note dated in October 
1993, a physician noted that the veteran was not employable.  
The hospital summary contained a notation that the veteran 
was "never employable."  A hospital summary authored by a 
VA psychiatrist in August 1996 indicates that the veteran was 
completely and totally disabled by his PTSD symptoms.  A 
treatment note dated in March 1998 indicated that the veteran 
had been hospitalized for treatment of PTSD five times during 
the period from August 1993 to July 1996.  The notes 
indicated that the veteran was unlikely to respond 
appropriately to supervisors, coworkers, or work pressures.  
He had only variable success in understanding, remembering, 
or carrying out simple instructions.  A VA outpatient mental 
health treatment note dated in October 1998 indicated that 
the veteran was unable to compete for or maintain gainful 
employment due to his psychiatric disability.  Further, the 
chronicity of his condition made his prognosis poor.  
Finally, he has been found totally disabled by SSA since 1992 
based of affective disorder.

The Board finds that the veteran's disabilities render him 
permanently incapable of obtaining and maintaining 
employment. The Board concludes that the criteria for a 
permanent and total disability rating for pension purposes 
have been met.


ORDER

Entitlement to service connection for a left knee disorder, a 
back disorder, an eye disorder, and PTSD is denied.

A permanent and total disability rating for pension purposes 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

